PARDEE, Circuit Judge.
We are satisfied from the evidence in this case that Pearce, the stevedore, unloaded the D. N. Luckenbach at the instance of the master on the credit of the vessel, and that for such services the owners of the D. N. Luckenbach are liable. See Dennett v. The Main, 51 Fed. 954, 2 C. C. A. 569; The Norwegian Steamship Co. v. Washington, 57 Fed. 224, 6 C. C. A. 313, and the case of Luckenbach v. Pearce (No. 2563 of the docket of this court) 212 Fed. 388, just decided.
The decree appealed from is affirmed.